Opinion,
Me. Chief Justice Paxson :
If the appellant had supported her claims before the auditor by competent proof, we would have had the question before us whether the presentation of said claims before a previous auditor in the same estate, without an adjudication thereon, tolls the statute of limitations. The auditor rejected her claims as insufficiently proved,' in which he was sustained by the court below. It requires a strong case—a palpable error—to justify us in reversing both the court and the auditor upon a question of fact.
We are unable to see any grounds of reversal in this case. The Baney claim of $500, referred to in the third assignment, was not supported by so much as a scintilla of proof. The documentary evidence relied on to establish it, was offered but *13not admitted, because not proved. So much of Mr. Fox’s testimony as bore upon the claim was hearsay. The auditor was right in holding there was no legal evidence in support of it.
Nor are we prepared to say tliat there was error in rejecting the claim of the appellant referred to in the second assignment. It may be, as stated in °the argument of ber learned counsel, that it “ was as fully proved as the nature of the case admitted.” It was a very old claim, and we can readily understand bow such a claim is more difficult of proof than one of recent origin. But we cannot apply a more lenient rule to a claim because it is stale; on the contrary, such claims require additional caution, and tbe rules of evidence should not be relaxed in tlieir favor. It is quite as easy to establish an old claim against a dead man’s estate as it is to defeat it.
The decree is affirmed, and tbe appeal dismissed at the costs of the appellant.